MEMORANDUM **
Parminder Singh (“Singh”) sued four Immigration and Naturalization Service officers alleging that they were personally liable for their actions in connection with Singh’s unlawful deportation. All defendants moved for summary judgment based on either qualified or quasi-judicial immunity. The district court agreed with defendants and entered judgment in their favor. Singh timely appeals. We have jurisdiction pursuant to 28 U.S.C. § 1291 and we affirm.1
We first address Marian’s and Morales’s claims of qualified immunity. In order for an official to be stripped of his or her qualified immunity, “the right the official is alleged to have violated must have been ‘clearly established’ [so that] ... [t]he contours of the right must be sufficiently clear that a reasonable official would understand that what he [or she] is doing violates that right.” Anderson v. Creighton, 483 U.S. 635, 640, 107 S.Ct. 3034, 97 L.Ed.2d 523 (1987). Singh has failed to present any authority, or any evidence, to support his contention that either Marian or Morales has violated any of his clearly established constitutional rights.
We now turn to Magee’s and Andrew’s claims of quasi-judicial immunity. Quasi-judicial immunity protects an officer who lawfully executes a valid court order. See Coverdell v. Department of Soc. and Health Servs., 834 F.2d 758, 764-65 (9th Cir.1987). Furthermore, “[a]n absolute immunity [defense] defeats a suit at the *715outset, so long as the official’s actions were within the scope of the immunity.” See Imbler v. Pachtman, 424 U.S. 409, 419 n. 13, 96 S.Ct. 984, 47 L.Ed.2d 128 (1976). The undisputed facts showed that the manner of execution of the deportation warrant and the status of the deportation order at the time of Singh’s placement in the aircraft entitled Magee and Andrews to absolute, quasi-judicial immunity.
Because the district court did not err in granting summary judgment on the basis of defendants’ qualified and quasi-judicial immunity, the judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir. R. 36-3.


. The parties are familiar with the facts and we do not repeat them here.